1. Defendant's requested instruction, to the effect that he was authorized to inflict the battery upon Bell, the assaulted party, in preventing an unlawful intrusion upon his premises, was correctly refused.
The evidence did not present such an issue. Bell and two other boys had gone into defendant's enclosure, and were bathing in his tank, when defendant came upon and ordered them to get off his premises. They promptly came out of the water, and were dressing when defendant approached and struck Bell three severe blows with a good size stick. Defendant was in no way resisted.
2. Bell, while testifying, exhibited to the jury the place on his side where defendant struck him, and from which a physician subsequently extracted portions of the broken rib. This evidence was objected to, and a bill of exceptions was reserved to its admission. The ruling of the court was correct. Whart. Crim. Ev., sec. 312.
3. The evidence is sufficient to support the conviction.
The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 585